In an action to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Skelos, J.), entered September 25, 2001, *485which denied his motion to impose a sanction upon the plaintiffs’ attorney, John E. Quinn.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly denied the defendant’s motion to impose a sanction upon the plaintiffs’ attorney. Santucci, J.P., Altman, Goldstein and Luciano, JJ., concur.